[Cite as State v. VanHoose, 2014-Ohio-3944.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 CHAMPAIGN COUNTY

STATE OF OHIO                                     :
                                                  :       Appellate Case No. 2013-CA-23
        Plaintiff-Appellee                        :
                                                  :       Trial Court Case No. 13-CR-25
v.                                                :
                                                  :
SHEA M. VanHOOSE                                  :       (Criminal Appeal from
                                                  :       (Common Pleas Court)
        Defendant-Appellant                       :
                                                  :

                                               ...........
                                               OPINION
            Rendered on the          12th        day of        September          , 2014.
                                               ...........

KEVIN S. TALEBI, Champaign County Prosecutor’s Office, 200 North Main Street, Urbana,
Ohio 43078
       Attorney for Plaintiff-Appellee

MICHAEL R. PENTECOST, Atty. Reg. #0036803, 117 South Main Street, Suite 400, Dayton,
Ohio 45422
       Attorney for Defendant-Appellant

SHEA M. VanHOOSE, 225 Logan Street, Urbana, Ohio 43078
     Defendant-Appellant, pro se

                                               .............

HALL, J.

        {¶ 1}    Shea M. VanHoose appeals from his conviction and sentence following a
negotiated guilty plea to one count of trafficking in marijuana, a fifth-degree felony.

          {¶ 2}   VanHoose’s appointed appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting the absence of any

non-frivolous issues for appellate review and requesting permission to withdraw. We notified

VanHoose of counsel’s filing and gave him an opportunity to submit a pro se brief. No such brief

has been filed.

          {¶ 3}   In his Anders filing, counsel does identify a potential assignment of error

concerning the propriety of VanHoose’s ten-month prison sentence. Counsel concludes, however,

that a challenge to the sentence would be frivolous because it was less than the statutory

maximum and was supported by the record.

          {¶ 4}   Upon review, we agree that a challenge to VanHoose’s sentence would be

frivolous. The Ohio Department of Rehabilitation and Correction’s web site reflects that

VanHoose is no longer incarcerated, and a county “JusticeWeb” site reflects that he is no longer

even on post-release supervision. See State v. Bair, 2d Dist. Champaign No. 2011-CA-8,

2011-Ohio-6798, ¶ 4 (taking judicial notice that a defendant’s name did not appear on the ODRC

web site of incarcerated individuals). Therefore, any challenge to his sentence would be moot. Id.

at ¶ 6.

          {¶ 5}   Finally, pursuant to our responsibilities under Anders, we independently have

examined the record, including plea and sentencing hearing transcripts, and have found no

non-frivolous issues for appellate review. The record reflects a knowing, intelligent, and

voluntary guilty plea in compliance with Crim.R. 11. In exchange for the plea, the State agreed to

dismissal of a second count and deleted a specification that VanHoose’s offense was committed

within the vicinity of a juvenile, reducing the offense from a fourth-degree to a fifth-degree
                                                                                            3


felony.

          {¶ 6}   Appointed counsel’s motion to withdraw from further representation is sustained,

and the trial court’s judgment is affirmed.

                                          .............

FROELICH, P.J., and FAIN, J., concur.

Copies mailed to:

Kevin S. Talebi
Michael R. Pentecost
Shea VanHoose
Hon. Nick A. Selvaggio